Citation Nr: 9935160	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  92-24 022	)	DATE
	)
	)

On appeal from the
Medical Administration Service of the Department of Veterans 
Affairs Medical Center in Wilkes-Barre, Pennsylvania.  
Transferred by VA Regional Office & Insurance Center, 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to reimbursement of the cost of private medical 
services rendered at the Bangor Medical Center, Bangor, 
Pennsylvania, on January 21, 1991, February 4, 1991, March 
18, 1991, and April 1, 1991.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in April 1991, in which the Medial 
Administration Service (MAS) of the Wilkes-Barre, 
Pennsylvania, Medical Center denied the veteran's claim for 
reimbursement of three hundred dollars ($300.00) for private 
medical care rendered to him at the Bangor Medical Center, 
Bangor, Pennsylvania, on January 21, 1991, February 4, 1991, 
March 18, 1991, and April 1, 1991.  The veteran subsequently 
perfected an appeal of that decision and has represented 
himself throughout this appeal.

In an October 1994 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board notes that the veteran also appeared to be 
contending that his treatment at the Bangor Medical Center 
was authorized by his Fee Basis Card.  However, in an October 
1994 statement he asserts that he broke the rules [apparently 
of his Fee Basis Card] and did not know it, so it is unclear 
if this claim is still valid.  In any case, this claim has 
not been adjudicated below, and the Board refers it to the 
MAS for consideration.


FINDINGS OF FACT

1.  The veteran has a total service-connected disability 
rating for an acquired psychiatric disorder.  

2.  The veteran was treated at Bangor Medical Center, Bangor, 
Pennsylvania, on January 21, 1991, February 4, 1991, March 
18, 1991, and April 1, 1991, with hypnosis therapy in 
connection with his psychiatric disorder.  

3.  No competent medical evidence of record asserts that the 
veteran's four treatments at the Bangor Medical Center were 
emergencies.  

4.  A medical emergency did not exist on January 21, 1991, 
February 4, 1991, March 18, 1991, or April 1, 1991.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized 
medical expenses associated with the private medical care 
rendered to the veteran at the Bangor Medical Center, Bangor, 
Pennsylvania, on January 21, 1991, February 4, 1991, March 
18, 1991, and April 1, 1991, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The evidence shows that the veteran claimed reimbursement for 
private treatment at the Bangor Medical Center, Bangor, 
Pennsylvania, on January 21, 1991, February 4, 1991, March 
18, 1991, and April 1, 1991.  According to an October 1993 
statement by the veteran's family physician, Dr. K., the 
veteran went to a Dr. C. at the Bangor Medical Center, 
approximately 50 miles from his home, for hypnosis therapy 
because he is searching for a successful treatment for his 
acquired psychiatric disorder.  Dr. K. states that the 
veteran told him that he was informed that hypnosis therapy 
was not available from the VA medical center in Wilkes-Barre, 
Pennsylvania.  The veteran also stated this in a November 
1992 statement.  However, in a June 1991 letter to Senator 
Specter, the veteran states that the only hypnosis available 
at the VA medical center is from a psychologist, Dr. T., who 
is not a medical doctor.  Thus, indicating awareness of the 
availability of hypnosis at the VA medical center.

In several statements of record, the VA medical center 
director has stated that the VA medical center does offer 
hypnosis by Dr. T., a clinical psychologist with clinical 
privileges to perform hypnosis therapy. 

The veteran filed a claim for reimbursement of unauthorized 
medical expenses in connection with four of his private 
hypnosis therapy sessions, and in April 1991, the MAS at the 
VA medical center in Wilkes-Barre, Pennsylvania, determined 
that the treatment was non-emergent, and that reimbursement 
was not appropriate.  

In general, the admission of a veteran to a non-Department of 
Veterans Affairs hospital at Department of Veterans Affairs 
expense must be authorized in advance.  In the case of an 
emergency which existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application, whether formal or informal, by telephone, 
telegraph or other communication, made by the veteran or by 
others in his or her behalf is dispatched to the VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (1999).  
There is no indication in the record that request for 
authorization was received by the VA within 72 hours after 
treatment, and in any case, treatment did not involve 
hospitalization.  Additionally, the veteran has stated in the 
record that he did not seek authorization of the hypnosis 
prior to the treatment sessions because he was not aware that 
it was necessary to do so, believing that these expenses 
would be covered by his Fee Basis card.  

In order to be entitled to payment or reimbursement for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:

(a) That the treatment was either for an 
adjudicated service-connected disability, or 
for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 
for any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability; and

(b) that a medical emergency existed of such 
nature that delay would have been hazardous 
to life or health; and

(c) that VA or other Federal facilities were 
not feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required would 
not have been reasonable, sound, wise, or 
practicable, or treatment had been or would 
have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).

The veteran is in receipt of a permanent and total disability 
rating for a service-connected disability; consequently, the 
first criterion, set forth in  (a) above, has been met.  The 
second criterion requires the presence of a "medical 
emergency" of such nature that "delay would have been 
hazardous to life or health."  38 C.F.R. § 17.120(b).  Thus, 
on its face, this is an objective standard.  Moreover, it is 
explicitly a medical determination; consequently, neither the 
veteran, VA adjudicatory personnel, nor the Board is 
competent to make the determination.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The MAS who reviewed 
the claim found that the hypnosis therapy sessions were 
nonemergent.  Even the veteran's family physician, Dr. K., 
does not assert in his October 1993 statement that the 
hypnosis sessions were emergencies, but rather indicates that 
they were a treatment alternative for the veteran.  There is 
no competent, controverting evidence establishing that the 
hypnosis sessions were emergencies.  Consequently, inasmuch 
as the only competent opinion of record concludes that an 
emergency was not present, the criterion set forth in  (b), 
cited above, is not met.  

Since there is no competent evidence that an emergency was 
present, we need not reach a determination regarding whether 
VA facilities were feasibly available, and the claim is not 
well-grounded.  Accordingly, there is no duty to assist the 
appellant in any further development of his claim.   Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Further, the Board views its discussion 
above, together with the statement of the case and other 
correspondence from the VA, sufficient to inform the veteran 
of the elements necessary to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Reimbursement or payment of unauthorized medical expenses 
associated with the private medical care rendered to the 
veteran at the Bangor Medical Center, Bangor, Pennsylvania, 
on January 21, 1991, February 4, 1991, March 18, 1991, and 
April 1, 1991, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

